Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered. 
Claim Objections
Claim 1 is objected to as the claim contains an amendment without the correct claim designator of “currently amended”.  The Applicant was reminded of this fact in the Final Rejection mailed January 31, 2021 without the Applicant making the necessary revisions.  If Applicant does not make the necessary revisions in future submissions, the amendment will be rejected as being unresponsive.
Claim Status
	Claims 1-5 and 7-18 are currently active in the application with claims 1 and 2 being amended, claim 6 being cancelled and claims 10-18 being withdrawn by the Applicant due to a previous restriction requirement dated April 16, 2021.
Response to Amendment
	Applicant’s amendment of the claims as well as the arguments presented in the response of March 25, 2022 have been carefully considered but were not sufficient in placing the application in condition of allowance as detailed below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the carbonaceous feedstock inlet into reactor 100 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains a negative limitation (i.e. exclusion of a catalyst) as an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953), see MPEP 2173.05(i). Any negative limitation or exclusionary proviso must have basis in the original disclosure. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). The mere absence of a positive recitation is not basis for an exclusion as claim 1 contains a negative limitation which does not find a positive recitation within the instant specification and therefore represents new matter.
	The remaining claims depend from the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeler et al. (WO 2014/004646) hereafter Keeler (refer to US 2015/0299590) and further in view of Apanel et al. (US 2010/0181539) hereafter Apanel and Daggupati et al. (WO2014/122668) hereafter Daggupati (refer to US 2015/0361362).
	Considering Claim 1, Keeler discloses a system and process converting solid carbonaceous feedstock to synthesis gas wherein the system comprises a first reactor with two zones operating at temperatures and pressures of 2000°F and 100 psig (about 1100°C and about 7 bar) wherein the first reactor may be fed with steam and/or oxygen  to produce a raw syngas comprising hydrogen, carbon monoxide, carbon dioxide, methane, steam, tar and char with the raw syngas having a H2 to CO ratio ranging from about 0.32 to about 0.67 without the use of a catalyst [0001], [0018], [0022], [0027] and [0030] with Table 1 all of which fall within the instantly claimed ranges with the clean syngas being useful in downstream processing [0037].
	Keeler also discloses the use of a residence vessel which accepts the raw syngas from the first reactor although this vessel may be replaced with a second catalytic reactor comprising one or more catalysts capable of the destruction of tar [0024] although Keeler does not disclose the nature of this catalyst, the operating conditions of this reactor or the final H2:CO ratio.
Apanel discloses dual-fluidized bed reactor systems to convert carbonaceous feedstock to high-quality synthesis gas [0011], [0012], [0046] and [0047] and that tar, char and other combustible materials are generated during gasification [0051] and [0053].  Apanel further discloses that a carbonaceous feedstock is fed along with steam to a reactor comprising a heat transfer medium [0033] such as a combination of silica and alumina [0047] and claim 3.  Apanel discloses that methane, tars, CO2, water and hydrogen leave the first reactor [0036].
	Apanel further discloses that solid carbonaceous materials is introduced into a fluidized bed reactor wherein it is contacted with the heat transfer medium and steam in a first reactor (Fig. 2, item 125, 140, 160 and 135) to generate the crude syngas stream [0046] which is further supplied to a conditioner (second reactor) wherein it is contacted with a catalytic heat transfer medium such as nickel/alumina, steam, methane, higher hydrocarbons, tars and carbon dioxide [0036] to produce high-quality syngas (Fig. 2, item 210, 215 and 220), [0013], [0036]-[0042] and [0076] having a hydrogen:CO ratio ranging from about 0.5 to about 2 [0084] which overlaps the instantly claimed range.  Apanel also discloses that sodium carbonate, sodium bicarbonate or other alkalis may be added to the system [0054] with Apanel disclosing that the second reactor operates at a pressure from about 2 psig to about 1000 psig [0043] and may utilize Fischer-Tropsch tailgas [0038] and may also include a tar reforming catalyst comprising a nickel catalyst [0061].  
	Daggupati discloses the use of potassium carbonate on a support of silica and alumina [0047] with an alkali metal to carrier of 1:1 to 1:5 and a carrier to feedstock ratio of 10 to 50 [0065] which overlaps the instantly claimed range.
Daggupati further discloses a catalytic process for generating syngas from a carbonaceous feedstock in a dual fluidized-bed reactors wherein the carbonaceous feedstock is combined with a supported catalyst such as potassium carbonate supported on gamma-alumina, silica or spent fluid catalytic cracking catalyst or combinations thereof [0047] and reacted with air and steam [0028]-[0033] to generate the syngas; the catalyst is circulated between the two reactors [0065].
	Daggupati also discloses that the feedstock is gasified in a combustion zone within a first reactor at a temperature typically from 800°to 880°C at a pressure of about 0.5 bar to 4.5 bar.  Additionally, Daggupati discloses the operating conditions of the second reactor to be at a temperature below 600°- 800°C and also at a pressure of from 0.5 bar to 4.5 bar [0066]-[0067] all of which overlap the instantly claimed ranges to obtain a product comprising hydrogen, carbon monoxide, carbon dioxide and methane (Table 5) and unconverted carbon (char) [0074] with a H2:CO ratio greater than 1.5 [0071].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nickel for catalyzing the destruction of tar and the use of a silica/alumina support for the nickel and potassium carbonate as taught by Apanel and Daggupati for the generation of clean syngas in the process of Keeler.  The ordinary skilled artisan would be motivated to add the nickel for the destruction of tar and the generation of additional syngas as well as to add the alkali as taught by Apanel and Daggupati as Daggupati discloses that the alkali assists as a catalyst in the formation of clean syngas.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 2, the significance of Keeler, Apanel and Daggupati as applied to Claim 1 is explained above.
	Keeler discloses the instantly claimed temperature range without the need for a catalyst as discussed above.  Keeler further discloses introducing additional carbonaceous materials into a secondary zone of the gasifier (Fig. 2, item 80) and [0023] within the instantly claimed temperature range exceeding about 1500°F (815°C) [0023] and [0024] thereby overlapping the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 5, the significance of Keeler, Apanel and Daggupati as applied to claim 1 is explained above.
Keeler discloses that the lower portion of the reactor operates at temperatures greater than about 2000°F (about 1100°C) and an upper section with a reactor downstream operating at temperatures of about 1500°F (about 815°C).  Keeler further discloses that a particulate carbonaceous material in a liquid carrier is supplied to the upper section with the liquid carrier vaporizing in this upper section and the resulting endothermic reactions occurring before the resulting syngas exits and enters the downstream reactor operating at about 1500°F (815°C) [0012] and [0029].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the gas exiting the bottom section is cooled due to the heat required to evaporate the liquid and to provide the necessary heat for the endothermic reactions before passing to a reactor operating at a temperature considerably less than the lower section of the gasifier.  
Considering Claim 7, the significance of Daggupati, Apanel and Keeler as applied to claim 1 is explained above.
Keeler discloses adding steam to the gasifier as discussed above however does not discuss the relative steam to carbonaceous ratio or mass ratio of catalyst to gaseous mixture.
Apanel discloses that a desired H2:CO mole ratio may be attained by varying the steam to carbon ratio [0086] making the steam to carbon ratio a result effective variable [0087] wherein Apanel discloses a steam to carbon ratio of 1 to attain a H2:CO ratio of 1 which touches the instantly claimed range.
Apanel also discloses the use of a “conditioner” (second reactor) which incorporates a catalytic heat transfer media as discussed above.  Apanel also discloses that this conditioner is fluidly connected to a combustion reactor wherein the solid, catalytic media is heated and cycled back to the conditioner to provide heat wherein the amount of catalytic media depends upon the temperature differential [0036]-[0042] making the ratio of bed material to gaseous mixture a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the appropriate steam to carbon ratio, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the appropriate steam to carbon ratio by the reasoned explanation that a desired H2:CO ratio may be attained.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 8, the significance of Daggupati, Apanel and Keeler as applied to claim 1 is explained above.
Keeler discloses a near-zero-tar syngas [0010] however does not disclose the definition of “near-zero”.
Apanel discloses that tars and carbon are converted in excess of 95% [0086] thereby falling within the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the process of Keeler to convert at least 95% of the tar as taught by Apanel as Keeler desires “near-zero” tar syngas.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 9, the significance of Keeler, Apanel and Daggupati as applied to claim 1 is explained above.
Keeler discloses the use of petroleum coke, coal and petroleum residue [0002].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeler et al. (WO 2014/004646) hereafter Keeler (refer to US 2015/0299590) and further in view of Apanel et al. (US 2010/0181539) hereafter Apanel and Daggupati et al. (WO2014/122668) hereafter Daggupati (refer to US 2015/0361362) as applied to Claim 1 and further in view of Rappas et al. (US 2011/0262323) hereafter Rappas.
	Considering Claim 3, the significance of Daggupati, Apanel and Keeler as applied to claim 1 is explained above.
	Keeler discloses the presence of ash as discussed above but does not disclose the presence or removal of nickel or vanadium.
Apanel discloses that sodium carbonate, sodium bicarbonate or other alkalis may be added to the system [0054].
Daggupati discloses the use of potassium carbonate on a support of silica and alumina [0047] with an alkali metal to carrier of 1:1 to 1:5 and a carrier to feedstock ratio of 10 to 50 [0065].
Rappas discloses that combusting solid carbonaceous solids generates ash which contains vanadium [0019], [0026], [0062] and [0072].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the ash of Keeler generated from the combustion of solid carbonaceous feedstock would contain both nickel and vanadium as taught by Rappas.  As Apanel and Daggupati disclose the addition of alkali to the gasifier as well as silica/alumina, it would inherently capture both nickel and vanadium contained in the gasifier as taught by Applicant’s disclosure.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeler et al. (WO 2014/004646) hereafter Keeler (refer to US 2015/0299590) and further in view of Apanel et al. (US 2010/0181539) hereafter Apanel and Daggupati et al. (WO2014/122668) hereafter Daggupati (refer to US 2015/0361362) as applied to Claim 1 and further in view of Karimipour et al. (NPL, Fuel V 103, pp 308-320, 2013) hereafter Karimipour and Niessen et al. (NPL, NREL/TP-430-21612, 1996) hereafter Niessen.
Considering Claim 4, the significance of Daggupati, Apanel and Keeler as applied to claim 1 is explained above.
	Keeler discloses that the residence time within the first and second reactor should be sufficient in thermally degrade volatile tars [0010] and [0012] making residence time a result effective variable.  
	Karimipour discloses a study of factors influencing syngas quality as discussed above.  Karimipour studied the effect that coal feedrate had on carbon conversion wherein generally carbon conversion dropped at higher coal feed rates (Table 2) making coal feed rates and therefore residence time a result effective variable.
	Niessen discloses a study of gasification thermal processes such as gasification in fluidized bed reactors (Table 1.1) wherein it is disclosed that gas residence times are in the order of over 5 sec (Section 3-9) which encompasses the instantly claimed ranges.  Niessen also discloses that tar-like substances are a problem for the gasifiers and residence time becomes a significant consideration (Section 4-8) and that residence time for large particles can be quite long (Section 4-10) making residence time a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum residence time for each reactor, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the optimum residence time by the reasoned explanation that the solids contained within each system would realize optimum conversion.
Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive.
General note:  The arguments have not been numbered therefore, the Examiner will address the arguments with the first page being designated as “page 1” with the succeeding pages numbered 2-18.
Applicant’s arguments beginning on page 2 and restated numerous times thereafter as to “in the absence of a catalyst” has been addressed above.  
Applicant seems to make an issue as to the “process for producing syngas with an increased H2 to CO mole ratio” contained within the preamble however it is unknown to the Examiner as to “increased from what”?  The Examiner’s position is that if the prior art meets the limitations of claim 1 than it inherently meets the “increased H2 to CO molar ratio” portion of the preamble.  Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation an increased H2 to CO mole ratio is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant’s arguments beginning on page 1 as to the use of Apanel as the primary are moot as Keeler was utilized as the primary.  Therefore, the arguments will be addressed as they pertain to Apanel as the secondary reference as applicable.
The arguments of counsel beginning on page 2 cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP 716.01 (c)(ll).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., several items on page 3) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments beginning on page 5 as to Apanel utilizing two reactors in parallel are moot as Keeler discloses a single reactor.  The first reactor of Apanel may utilize a heat transfer material but the instant claims are comprising and therefore do not preclude the use of such.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no use of heat transfer material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 8 concerning the molar ratio of H2 to CO as taught by Apanel being low however the Examiner points out that the ratio of Apanel at least overlaps the instantly claimed range and therefore anticipates the range.
Applicant’s arguments beginning on page 9 as to the teachings of Daggupati have been addressed above.
In response to applicant's arguments on page 11 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Karimipour was simply utilized to provide evidence as to the factors which impact gasification and therefore the ordinary skilled artisan would consult Karimipour when designing a gasification process.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., at least a water-gas shift reaction) on page 12 are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Claims 1-5 and 7-9 are rejected.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732